Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-20, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the line commutated converter, LCC, for a high-voltage direct current power converter, particularly including, “a parallel capacitor module comprising at least one parallel capacitor being connected in parallel between at least one pair of branches comprising a first branch and a second branch wherein during commutation of a flow of current in the first branch to a flow of current in the second branch, the at least one parallel capacitor is configured to discharge current into the second branch in the same direction as the flow of current in the second branch; and the at least one parallel capacitor having a discharging loop through either i) the upper thyristor valves associated with the first and second branches, or, ii) the lower thyristor valves associated with the first and second branches”, in combination with the remaining limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838